Terral, J.,
delivered the opinion of the court.
George Spradley was indicted in the second circuit court district of Chickasaw county, for a felonious assault and battery upon Frank Brown. He objected to the indictment as deficient, but how it could be bettered we fail to see. Spradley was convicted, and sentenced to the penitentiary, and appeals his case here. Upon his trial he offered certain evidence, which was rejected, and excejsted to certain evidence offered against him, and to certain instructions given on the part of the prosecution. Frank Brown, Jack Jones, and Mr. Pannell, about the hour of midnight, and when Spradley was asleep, invaded the privacy of his room at the Dahmer Hotel, where he was staying and lodging' — opened the door of his room — for the purpose of making his arrest, awakened him out of his sleep, and in his presence and hearing consulted together about his arrest; and very soon thereafter an encounter between Spradley and Brown, growing out of such attempted arrest, occurred, which is the subject of this indictment. The prosecution attempted to base an authority in Brown, Jones, and Pannell to arrest Spradley on the ground that he had cut Van Hobson that evening at the camphouse in Okolona. Our law (code, § 1375) allows a private person to arrest any person without warrant for an indictable offense attempted in his presence; or when a felony has been committed, though not in his presence; or when a person has committed a felony, and he has reasonable ground to suspect and believe the person proposed to be arrested to have committed it. But there is not a line of evidence tending to show that Spradley had committed any offense upon Hobson, or upon any other person. Hpon the contents of this record *87there is not a ground for the slightest suspicion that Spradley ■ had committed any felony or misdemeanor whatever. And yet the court, in its second instruction for the state, instructed the jury that, if Brown had reason to believe that defendant had committed a felony, he had a right to arrest him, etc. The attempt to arrest Spradley by Brown and others was unlawful, and Spradley had the right to resist such unlawful effort by all reasonable means, and unless, in so doing, he exceeded the bounds of prevention and defense, he is guilty of no wrong. The giving of the second charge for the state is error, as pur predecessors have uniformly held that an instruction without evidence to support it is harmful. Brame & A. Dig., p. 633, par. 1.
The court, over the objection of appellant, permitted Brown to testify that Pannell identified Spradley as the man he thought had misbehaved at the camp house or cut a negro there, with a view of showing grounds for his arrest, although there was no competent evidence whatever of any misbehavior ' or cutting of any one on the part of Spradley. To place before the jury thoughts or suspicions of Pannell as to the commission of some crime by Spradley was erroneous. If Spradley had been under indictment for assault upon Hobson, the evidence of such crime, so far as it appears in this record, is too slight to be placed before the jury as a ground for his conviction. Evidence, direct or circumstantial, of such character as leads to certain conclusions, is what the law demands in all cases, and the mere thoughts of a witness may in no case be admitted.
The defendant endeavored to elicit from Brown, Jones, and Pannell the authority claimed by them for his attempted arrest, the motives moving them thereto, and the manner of exercising their assumed authority, as bearing upon the propriety of their invading his retirement at midnight, which was excluded by the court. We think the defendant below should have been permitted to show the motives and conduct of Brown and his associates in attempting to make his arrest as a criminal *88as important features of the transaction. If the action of the court was based, upon the assumption that the questions put by defendant’s counsel were objectionable as being leading, they may correct the error upon a new trial. The complaint of appellant on the second and third points here passed upon was made in many phases of its insistence, but the instances here enumerated will serve as a guide for all others of like sort.

Reversed and remanded.